           IN   THE   UNITED   STATES DISTRICT   COURT FOR
                THE SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION



UNITED STATES OF AMERICA,


V.                                         Case No.    CR419-106


JIMMY PUJOLS, ET AL,


                Defendant




     Marcela C. Mateo, counsel of record for the United States of

America in the above-styled case has moved for leave of absence.

 The Court is mindful that personal and professional obligations

require the absence of counsel on occasion. The Court, however,

cannot accommodate its schedule to the thousands of attorneys who

practice within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.



     SO ORDERED this     9^day      of March 2020.




                                  WILLIAM T. MOORE, JR.
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA
